1
                                                                                 JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10    ORLANDO GARCIA,                            Case No. CV 21-01366 AB (PLAx)
11                    Plaintiff,
12    v.                                         ORDER DISMISSING CIVIL ACTION
13
      EGN, INC., a California Corporation,
14
                      Defendant.
15
16
           THE COURT has been advised that this action has been settled.
17
           IT IS THEREFORE ORDERED that this action is dismissed without costs and
18
     without prejudice to the right, upon good cause shown within 60 days, to re-open the
19
     action if settlement is not consummated. This Court retains full jurisdiction over this
20
     action and this Order shall not prejudice any party to this action.
21
22
23   Dated: May 19, 2021              _______________________________________
                                      ANDRÉ BIROTTE JR.
24                                    UNITED STATES DISTRICT JUDGE
25
26
27
28
                                                1.
